DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,039,889. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a patient specific apparatus for performing surgical procedures.
U. S. Application No. 16/598861.
U. S. Patent No. 11,039,889
1. A patient-specific cutting guide, comprising: a body having a proximal portion and a distal portion; at least one patient-specific track formed in the body and oriented in a path determined from the anatomical data of the patient, the at least one patient-specific track extending from the proximal portion to the distal portion of the body of the guide; the distal portion of the body comprising at least a first patient specific contour on one side of the at least one patient specific track and a second patient-specific contour on the opposite side of the at least one patient specific track for mating with a patient's boney anatomy; wherein the at least a first and second patient-specific contours are determined from the anatomical data of the patient and are shaped to substantially conform to a specific portion of the patient's boney anatomy.
. A patient-specific cutting guide, comprising: first side and a second side of the guide; at least one patient-specific track formed in the guide and oriented in a path determined from the anatomical data of the patient, the at least one patient-specific track extending at least partially through the guide; the second side of the guide comprising at least a first patient specific contour on one portion of the second side and a second patient-specific contour on another portion of the second side of the guide for mating with a patient's boney anatomy; wherein the at least a first and second patient-specific contours are determined from the anatomical data of the patient and are shaped to substantially conform to a patient's boney anatomy.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,642,633. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a patient specific apparatus for performing surgical procedures.
U. S. Application No. 16/598861.
U. S. Patent No. 9,642,633
1. A patient-specific cutting guide, comprising: a body having a proximal portion and a distal portion; at least one patient-specific track formed in the body and oriented in a path determined from the anatomical data of the patient, the at least one patient-specific track extending from the proximal portion to the distal portion of the body of the guide; the distal portion of the body comprising at least a first patient specific contour on one side of the at least one patient specific track and a second patient-specific contour on the opposite side of the at least one patient specific track for mating with a patient's boney anatomy; wherein the at least a first and second patient-specific contours are determined from the anatomical data of the patient and are shaped to substantially conform to a specific portion of the patient's boney anatomy.
A patient-specific guide for use in a surgical procedure, comprising: a medial body having a proximal portion and a distal portion; a first cannula and a second cannula, each of the cannulae with proximal and distal portions, at least one of the first cannula and the second cannula further comprising a bore oriented in a direction determined from the anatomical features of a patient, the bore adapted to guide an instrument or a fixation device in a cortical bone trajectory; and a surface of one or more of the medial body, the first cannula, and the second cannula including patient-specific contours determined from the patient's anatomy and configured to contact and substantially conform to at least a first subcutaneous anatomic feature of a vertebra of the patient.



Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,987,024. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a patient specific apparatus for performing surgical procedures.
U. S. Application No. 16/598861.
U. S. Patent No. 9,987,024
1. A patient-specific cutting guide, comprising: a body having a proximal portion and a distal portion; at least one patient-specific track formed in the body and oriented in a path determined from the anatomical data of the patient, the at least one patient-specific track extending from the proximal portion to the distal portion of the body of the guide; the distal portion of the body comprising at least a first patient specific contour on one side of the at least one patient specific track and a second patient-specific contour on the opposite side of the at least one patient specific track for mating with a patient's boney anatomy; wherein the at least a first and second patient-specific contours are determined from the anatomical data of the patient and are shaped to substantially conform to a specific portion of the patient's boney anatomy.
A surgical device that mates with an anatomical feature of a particular patient, comprising: a body having a proximal end and a distal end, wherein the distal end is configured to be positioned adjacent the anatomical feature; a first leg with a first patient-specific surface adapted to anatomically mate with at least one contour of the anatomical feature within a first incision; and a first external cannulae with a first bore having a first trajectory that intersects a portion of the anatomical feature, wherein, when the surgical device mates with the anatomical feature, the first external cannulae is positioned substantially outside of the first incision and the first bore guides an instrument through a second incision aligned with the first trajectory; wherein the first trajectory is oriented along one of: (1) a cortical bone trajectory; (2) a pedicle screw trajectory; (3) a cortical trajectory; (4) a midline trajectory; (5) a sacral pedicle trajectory; (6) a sacral alar trajectory; (7) a sacral alar iliac trajectory; (8) an S2-alar-iliac trajectory; and (9) an iliac trajectory.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793